IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

C. M., SR. FATHER OF C. M.,           NOT FINAL UNTIL TIME EXPIRES TO
JR., minor child,                     FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D16-2399
v.

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed November 15, 2016.

An appeal from the Circuit Court for Leon County.
Karen A. Gievers, Judge.

Terry P. Roberts of Law Office of Terry P. Roberts, Tallahassee, for Appellant.

Kelley Schaeffer, Guardian ad Litem Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.